In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00113-CV
______________________________


 
 
IN THE INTEREST OF
D. R. AND H. R., CHILDREN




                                              

On Appeal from the County Court at Law
Rusk County, Texas
Trial Court No. 2003-06-307


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Opinion by Justice Ross


O P I N I O N

          Keith Renfro and Holli Renfro appeal from the termination of their parental rights to
D. R., a female child, eight years of age at the time of trial, and H. R., a male child, six
years of age at the time of trial.  In its judgment, the trial court made identical findings to
justify termination for each parent as being in the children's best interests, finding that the
parent:
knowingly placed or knowingly allowed the children to remain in conditions
or surroundings which endanger the physical or emotional well-being of the
children; and 
 
. . . engaged in conduct which endangered the physical or emotional well-being of the children.

          Keith and Holli contend in separate briefs that the evidence is legally insufficient to
support the termination of their parental rights because it does not support a conclusion
that it was in the best interest of either child to have his or her relationship with their
parents severed, or to support either of the two stated bases for the termination.
          The Texas Supreme Court has set out the following review for us to apply in the
context of termination with the application of a clear and convincing evidence standard.
In a legal sufficiency review, a court should look at all the evidence in the
light most favorable to the finding to determine whether a reasonable trier of
fact could have formed a firm belief or conviction that its finding was true.  To
give appropriate deference to the factfinder's conclusions and the role of a
court conducting a legal sufficiency review, looking at the evidence in the
light most favorable to the judgment means that a reviewing court must
assume that the factfinder resolved disputed facts in favor of its finding if a
reasonable factfinder could do so.  A corollary to this requirement is that a
court should disregard all evidence that a reasonable factfinder could have
disbelieved or found to have been incredible.  This does not mean that a
court must disregard all evidence that does not support the finding.
Disregarding undisputed facts that do not support the finding could skew the
analysis of whether there is clear and convincing evidence.

In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002).
          If, after we conduct the legal sufficiency review, we determine no reasonable
fact-finder could form a firm belief or conviction the matter that must be proven is true, then
we must conclude that the evidence is legally insufficient.  Id. 
          Keith and Holli had been married since 1997, and had a continuing stormy and often
violent relationship.  There was evidence Holli was a nude dancer, but little evidence about
Keith's employment.  Keith testified that Child Protective Services (CPS) became involved
with his family in 1997 because of fighting between himself and Holli.  The evidence
showed that Holli obtained a protective order against Keith and had twice moved into a
shelter.  The Department of Family and Protective Services (the "Department," and
successor to CPS) presented evidence it had been attempting to assist Keith and Holli with
parenting skills since 2001, and that Keith and Holli used the children as pawns in their
fights with each other.  The children had been removed from the home once, then returned
in early 2002 on the recommendation of a clinical psychologist, Robert Jerald Shore,
Ph. D., who was providing counseling.  The children were removed again in June 2003. 
The evidence showed that, at that point, both Keith and Holli were using crack cocaine and
marihuana.  By September 2003, Holli had been arrested on three charges of delivery of
methamphetamine.  
          Shore's tests of Holli showed that she's a "dangerous person with whom to have a
relationship."  He also testified both parties allowed the children to be in the presence of
a known and registered sex offender, Dale Clark (an uncle of the children), and that D. R.
exhibited inappropriate sexual behavior and acting out.  
          Leola Davis, a child protective services specialist, testified that, in May 2003, the
family was living with a registered sex offender (Clark) and was using drugs.  She testified
H. R. had described sexual abuse by Clark.  At that point, Keith and Holli voluntarily placed
the children with Kendrick Anderson (Keith's brother) and his wife, Melissa.  Melissa told
Davis that, while the children were with them, for a period of about a month, Keith and Holli
visited them briefly perhaps two or three times.  
          D. R. testified by videotaped interview she liked living in the Anderson home, but did
not like living at her mother's house.  She stated that her parents were supposed to pick
her up at school, but that she often had to walk home when they failed to appear, and that
she had to prepare her own food because they did not do so.  She stated that her brother,
H. R., had told her Clark had touched him in a bad place and that she had seen another
individual called "Graveyard," later identified as Albert James Ervin, sexually abuse H. R. 
She further testified "Graveyard" had also had sex with her vaginally, orally, and anally, and
that Holli sat on the floor and watched.  D. R. stated she had seen them all "smoke dope"
and described the use of crack cocaine in a pipe.
          H. R. stated by videotaped testimony he liked living at his mother's house.  He
further stated he had seen his mother having sex with Clark.  He also stated Clark had
touched him with his "titties" and penis.  
          In addition to the testimony described above, Keith testified H. R. had been cut with
a knife by Holli while Keith and Holli were fighting.  Keith also admitted allowing his children
to live in the house with Clark, knowing he was a registered sex offender.  Keith further
admitted he allowed Ervin, who is now in prison, to be at Keith's house, where Ervin had
access to the children.  Keith blamed Holli for the family's relationship with those
individuals.  Keith also admitted he regularly used crack cocaine.  He spent thirty days in
one drug treatment center, but then did not continue the treatment, as was recommended. 
The evidence shows that Keith had been arrested a number of times:  for matters involved
with automobile operation, for forgery, and for domestic violence.  At the time of this trial,
he was brought before the court from the county jail.
          Holli was also in jail at the time of this trial.  She testified she had been jailed
because of drugs, and she invoked her Fifth Amendment privilege against self-incrimination.  She had been arrested a number of times over the years and declined to
answer a question about how many times she had been arrested.  She admitted physical
altercations with Keith, but denied he physically abused her; she said any bruises she
suffered were the result of his trying to hold her down and calm her.  She denied receiving
services from CPS when the children were initially removed (except for very brief visits). 
The Department introduced records of nineteen separate visits to the home, with extensive
explanations of its efforts to assist her.  Holli testified that she worked as a stripper, but
denied that D. R. knew what she did.  She admitted using drugs, but also testified she had
lied about using drugs when she was placed in a drug rehabilitation program.  She denied
failing to go to additional therapy recommended by the program counselors.
          Holli also admitted she knew Clark was a registered sex offender, but further
testified she knew he did not do the acts resulting in his status as a sex offender.  She
denied having sex with Clark.  Holli acknowledged D. R.'s sexual behavior and stated that
her problems were the result of having the same genetic problems as herself.  She also
testified D. R. lies all the time.  Holli denied that the children ever went without food and
denied that she and Keith had a chaotic lifestyle.  In her view, the children had a stable life
before CPS "started butting in my business." 
          Kelly Smith, a counselor who provided therapy for D. R. and H. R., testified the
children's play reflected themes of killing, death, and violence, which was consistent with
exposure to domestic violence.  Smith further testified that D. R. had told her about a great
deal of domestic violence, that D. R. had watched sexually explicit material on television
with her parents and that D. R. wanted to be a stripper like her mother.  Contrary to Holli's
testimony that she did not know Smith, Smith testified she and Holli had talked together
about a half dozen times.  Smith further stated H. R. was behaving in a violent and
aggressive fashion at school and on the school bus.
          Gail Gulley, the children's guardian, testified she had been unable to contact Holli
and Keith outside the courtroom because they had moved without providing any
information.  
          All of the Department's witnesses testified they believed it would be in the best
interests of the children to terminate parental rights. 
          Some of the evidence before the court was in conflict.  The question before this
Court is whether the evidence, examined in the light most favorable to the finding, is such
as to be legally sufficient to support the verdict.  The credibility of the witnesses and their
testimony is a matter for the fact-finder, and the evidence contrary to the verdict in this
case is not such as to be inherently incredible.  As set out above, there is evidence the
children were knowingly placed in a home with a sex offender and evidence of extensive
family violence over a period of years.  There is evidence the children were exposed by
both parents to sexual activities and pornography far beyond anything appropriate to their
age and evidence of sexually charged behavior by both children reflecting the exposure. 
There is evidence that both parents regularly used drugs and that they did so in the
presence of the children.  There is evidence of the mental and emotional instability of Holli
and of her predilection to behave violently.  There is evidence about extensive arrest
records for both parents, as was most clearly shown by the fact that both parents were in
jail at the time of this trial.  
          The Texas Supreme Court has set out nine nonexclusive factors that a court may
consider in determining whether termination is in a child's best interest.  They include the
child's desires, the child's emotional and physical needs now and in the future, the
emotional and physical danger to the child now and in the future, the parenting abilities of
the parties seeking custody, the programs available to assist those persons, the plans for
the child by the parties seeking custody, the stability of the home or proposed placement,
the acts or omissions committed by the parent that may indicate that the existing parent-child relationship is not proper, and any excuse for the acts or omissions committed by the
parent.  Holley v. Adams, 544 S.W.2d 367, 372 (Tex. 1976); In re A.B., 125 S.W.3d 769 
(Tex. App.—Texarkana 2003, pet. denied).  
          D. R. stated she wanted to live elsewhere; H. R. stated otherwise.  It is clear from
the history of the family unit that neither child's emotional or physical needs were being
met, and it is equally clear that both children were being severely emotionally damaged by
the behavior of their parents, both in their relationship and the parents' apparent
indifference to the actions toward their children of the adults with whom they kept company. 
The programs available had been used with little long-term effect.  Because of the
incarceration of both parents and the possibility of continued imprisonment, long-term
plans would not be possible within the family, and no real alternatives were suggested. 
The evidence shows serious instability, both physically and emotionally, in the home in the
past, and a high probability of such instability in the home in the future.  The evidence is
legally sufficient to allow a reasonable fact-finder to have formed a firm belief or conviction
that its finding was true.
          We affirm the judgment.

                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      March 23, 2005
Date Decided:         May 26, 2005